 Case: 4:18-cr-00469-SNLJ Doc. #: 58 Filed: 08/08/19 Page: 1 of 3 PageID #: 97

                                                                                            FILED

                              UNITED STATES DISTRICT COURT                               AUG   -s 2019
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION
                                                                                    EA~T~R~ir~~~f80URT
                                                                                          ST. LOUIS OF MO

 UNITED STATES OF AMERICA,'                         )
                                                    )
      Plaintiff,                                    )
                                                    )
 v.                                                 ) No. S2- 4: 18 CR 469 SNLJ
                                                    )
 SA}JTONIO WADE,                                    )
                                                    )
      Defendant.                                    )

                                         INFORMATION

                                           COUNT ONE

      The United States Attorney charges that:

       On or about May 16, 2018, in the City of St. Louis, within the Eastern District of Missouri,
                                                                                                            '\
                                       SANTONIO WADE,

the Defendant herein, knowingly possessed a firearm, knowing he had previously been convicted in a

court of law of one or more crimes punishable by a term of impris~nment exceeding one year,' and the

fiream1 traveled in interstate or foreign commerce during or prior to being in the Defendant's

possession.

       In violation of Title 18, United States Code, Section 922(g)(l).

                                          COUNT TWO

      The United States Attorney charges that:

       On or about August 30, 2018, in the City of St. Louis, within the Eastern District of Missouri,

                                       SANTONIO WADE,

the Defeqdant herein, knowingly possessed a firearm, knowing he had previously been convicted in a

court of law of one or more crimes punishable by a term of imprisonment exceeding one year, and the

firearm traveled in interstate or foreign commerce during or prior to being in the Defendant's
 Case: 4:18-cr-00469-SNLJ Doc. #: 58 Filed: 08/08/19 Page: 2 of 3 PageID #: 98




possession.

       In violation of Title 18, United States Code, Section 922(g)(l).

                                                      Respectfully submitted,

                                                      JEFFREY B. JENSEN
                                                      United States Attorney
 Case: 4:18-cr-00469-SNLJ Doc. #: 58 Filed: 08/08/19 Page: 3 of 3 PageID #: 99




UNITED STATES OF AMERICA                        )
EASTERN DIVISION                                )
EASTERN DISTRICT OF MISSOURI                    )


     I, Linda Lane, Assistant United States Attorney for the Eastern District of Missouri, being

duly sworn, do say that the foregoing information is true as I verily believe.




     Subscribed and sworn to before me this    ~ day of August 2019.




                                      By:
